J-S49008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVON ANTONE MCLAURIN                      :
                                               :
                       Appellant               :   No. 361 WDA 2020

             Appeal from the PCRA Order Entered February 4, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0002052-2017


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                            FILED DECEMBER 17, 2020

        Appellant, Davon Antone McLaurin, appeals from the order entered on

February 4, 2020, which denied his petition filed under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        In Appellant’s direct appeal, we summarized the underlying facts of this

case:

          On April 30, 2017, at 1:43 a.m., Detective Michael Hertel of
          the Erie Police Department was dispatched to the Kwik Fill
          store, located on the 1100 block of East Lake Road, for
          multiple 911 calls reporting shots fired in the area. Detective
          Hertel investigated the incident, studying the scene
          subsequent to the dispatch call and observing the physical
          evidence of gun shell casings, blood, and finger/palm prints.
          Detective Hertel also received a surveillance video from the
          Kwik Fill store. . . . The video depicts a male, later identified
          as Markcail Williams, approach a group of people, including
          [Appellant], and fire a gun multiple times. [Appellant] then
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49008-20


          fires back, “shooting at Markcail Williams, shooting at or
          strik[ing] the Chevy Malibu in the parking lot with three
          occupants, and also striking or shooting Dominique Selby’s
          vehicle, the red GMC Terrain, while she was present inside
          the vehicle,” and firing into an occupied home. N.T.
          Preliminary Hearing, 7/3/17, at 27.

          On October 3, 2017, [Appellant] entered an open guilty plea
          to [recklessly endangering another person (“REAP”)] (Count
          6), discharge of a firearm into occupied structure (Count 11),
          and person not to possess firearms (Count 13). On November
          20, 2017, [Appellant] was sentenced to 12-24 months’
          incarceration for Count 6; 42-84 months’ incarceration for
          Count 11, to run concurrently with Count 6; and 60-120
          months’ incarceration for Count 13, to run consecutively to
          Count 11 – for an aggregate sentence of 102-204 months’
          incarceration.

Commonwealth v. McLaurin, 200 A.3d 533 (Pa. Super. 2018) (unpublished

memorandum) at 1-3 (footnotes omitted).

      We affirmed Appellant’s judgment of sentence on October 3, 2018. Id.

at 1-7.

      Appellant filed a timely, pro se PCRA petition on August 19, 2019.

Within the petition, Appellant claimed that his plea counsel provided him with

ineffective assistance and that counsel caused him to enter an involuntary and

unknowing guilty plea. Specifically, Appellant claimed that he pleaded guilty

because his plea counsel promised him that he would receive a sentence of

four to eight years in prison. Appellant’s Pro Se PCRA Petition, 8/19/19, at 3.

However, Appellant claimed, he did not receive the promised sentence of four

to eight years in prison; instead, the trial court sentenced Appellant to serve

a term of eight-and-one-half to 17 years in prison.        Id.   Appellant thus

requested that the PCRA court permit him to withdraw his plea. Id. at 3-6.


                                      -2-
J-S49008-20



      The PCRA court appointed counsel to represent Appellant during the

proceedings and counsel filed an amended petition on Appellant’s behalf.

Within the amended petition, counsel restated the claim that Appellant raised

in his pro se petition. See Amended PCRA Petition, 9/18/19, at 1-3.

      On January 8, 2020, the PCRA court provided Appellant with notice that

it intended to dismiss his petition in 20 days, without holding a hearing. PCRA

Court Order, 1/8/20, at 1-5; see also Pa.R.Crim.P. 907(1). The PCRA court

finally dismissed Appellant’s petition on February 4, 2020 and Appellant filed

a timely notice of appeal. Appellant raises one claim on appeal:

        Whether [Appellant’s] guilty pleas were invalidated given the
        ineffective assistance of counsel due to counsel’s conduct that
        induced the entry of guilty pleas and misrepresentations as
        to the sentencing exposure including assertions of a
        guaranteed sentence in exchange for the entry of the guilty
        pleas?

Appellant’s Brief at 2 (some capitalization omitted).

      “We review a ruling by the PCRA court to determine whether it is

supported by the record and is free of legal error. Our standard of review of

a PCRA court's legal conclusions is de novo.” Commonwealth v. Cousar,

154 A.3d 287, 296 (Pa. 2017) (citations omitted).

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffective assistance of counsel which, in


                                     -3-
J-S49008-20



the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

     Counsel is presumed to be effective and “the burden of demonstrating

ineffectiveness rests on [A]ppellant.” Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa. Super. 2010). To satisfy this burden, Appellant must plead

and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not have
        some reasonable basis designed to effectuate his interests;
        and, (3) but for counsel’s ineffectiveness, there is a
        reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court has

explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.                 See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)
        (“if a petitioner raises allegations, which, even if accepted as
        true, do not establish the underlying claim . . . , he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of arguable
        merit is a legal determination.

        The test for deciding whether counsel had a reasonable basis
        for his action or inaction is whether no competent counsel
        would have chosen that action or inaction, or, the alternative,
        not chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client's interests. We do not employ a
        hindsight analysis in comparing trial counsel's actions with
        other efforts he may have taken.



                                     -4-
J-S49008-20


        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.


Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted). “A failure to satisfy any prong of the test

for ineffectiveness will require rejection of the claim.” Id.

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.” Commonwealth v. Hickman, 799 A.2d 136,

141 (Pa. Super. 2002). Yet, where the ineffectiveness of counsel is claimed

in connection with the entry of a guilty plea, a petitioner may only obtain relief

where “counsel’s deficient stewardship resulted in a manifest injustice, for

example, by facilitating [the] entry of an unknowing, involuntary, or

unintelligent plea.” Commonwealth v. Moser, 921 A.2d 526, 530 n.3 (Pa.

Super. 2007) (en banc) (citations and quotations omitted).          As we have

explained:

        once a defendant has entered a plea of guilty, it is presumed
        that he was aware of what he was doing, and the burden of
        proving involuntariness is upon him. Therefore, where the
        record clearly demonstrates that a guilty plea colloquy was
        conducted, during which it became evident that the
        defendant understood the nature of the charges against him,
        the voluntariness of the plea is established.

Commonwealth v. Stork, 737 A.2d 789, 791 (Pa. Super. 1999) (quotations,

citations, and corrections omitted), quoting Commonwealth v. Myers, 642

A.2d 1103, 1105 (Pa. Super. 1994). “To prove prejudice, [an] appellant must


                                      -5-
J-S49008-20


prove he would not have [pleaded] guilty and would have achieved a better

outcome at trial.” Commonwealth v. Fears, 86 A.3d 795, 807 (Pa. 2014)

(quotations and citations omitted).

      Moreover, “[a] defendant is bound by the statements which he makes

during his plea colloquy.” Commonwealth v. Lewis, 708 A.2d 497, 502 (Pa.

Super. 1998) (citation omitted). “A defendant may not assert grounds for

withdrawing the plea that contradict statements made when he pled guilty.”

Id.

      Appellant claims that his plea counsel provided him with ineffective

assistance because counsel “guaranteed” Appellant that, if Appellant pleaded

guilty, Appellant would receive a sentence of four to eight years in prison.

Appellant’s Brief at 4. This claim fails.

      Prior   to   entering   his   plea,   Appellant   signed   a   “statement   of

understanding of rights.” Within this statement, Appellant acknowledged that

he understood the following:

             “I desire to plead guilty[] in this matter; [] my plea is made

              voluntarily by me without any pressure or promise not reflected

              on this paper, and [] I fully understand all of my rights in choosing

              to plead guilty[;]”

             “that the maximum sentence for the crime[s] to which I am

              pleading guilty . . . is Count 6: [] 2 years, Count 11: [] 7 years,

              Count 13: [] 10 years. TOTAL: [] 19 YEARS;”


                                        -6-
J-S49008-20


            “that any plea bargain in my case is set forth here and that there

             has been no other bargain and no other promise or threat of any

             kind to induce me to plead guilty[]. The only plea bargain in my

             case is [I] will plead guilty to Counts 6, 11, & 13.            In

             exchange, the Commonwealth will nolle pros remaining

             counts, with costs on [Appellant];” and,

            “I understand that the Judge is not bound by the terms of any

             plea bargain unless the judge chooses to accept it. The Judge will

             announce his/her decision at the conclusion of the plea colloquy

             which follows my signing this paper. If the Commonwealth agrees

             to make a sentencing recommendation on my behalf, the Judge

             will not be bound by this recommendation and I understand that

             I will not be permitted to withdraw my guilty[] plea if this should

             occur.”


Appellant’s Statement of Understanding of Rights Prior to Guilty/No Contest

Plea, 10/3/17, at 1 (emphasis in original).

      Further, during the guilty plea hearing, Appellant testified that he

understood the terms of the plea agreement to be as follows: “[Appellant will]

plead guilty to Counts 11 and 13 [sic], and in exchange, the Commonwealth

will withdraw the remaining counts with costs on [Appellant].” N.T. Guilty

Plea Hearing, 10/3/17, at 8. During the hearing, Appellant also acknowledged

that he was entering an open plea and that, by pleading guilty, he was


                                      -7-
J-S49008-20



exposing himself to a “maximum possible sentence” of 19 years in prison. Id.

at 8-9. Finally, Appellant testified that no one “pressured [him] or forc[ed

him] or promis[ed him] anything to enter this plea” and that no one “promised

[him] any type of sentence in [his] case.” Id. at 12 and 13.

         On appeal, Appellant essentially claims that he was lying during the

guilty plea hearing.      Specifically, Appellant claims that – contrary to his

testimony at the guilty plea hearing, where he testified that no one “promised

[him] any type of sentence in [his] case” – his plea counsel, in fact, promised

him that, if he pleaded guilty, he would receive a sentence of four to eight

years in prison.     Appellant’s Brief at 4; see also Appellant’s Pro Se PCRA

Petition, 8/19/19, at 3. However, under our case law, Appellant is bound by

the statements he made in open court, under oath, at the time he entered his

guilty plea, and he cannot assert later that he lied while under oath, even if

he avers that counsel induced the lies. Commonwealth v. Pollard, 832 A.2d

517, 523 (Pa. Super. 2003). Thus, Appellant’s claim on appeal necessarily

fails.

         Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




                                       -8-
J-S49008-20


Date: 12/17/2020




                   -9-